CUSHMAN, District Judge.
The plaintiff contends that, under the sale as set out in the marshal’s return, all the rights, privileges, immunities, and property of the railroad passed, including its corporate franchises and the right of action to sue for its property wrongfully converted before the levy of the execution.
Section 273, pt. 4, Carter’s Codes, provides:
“All other property, iucluding franchises or rights or interests therein, of the judgment debtor shall be liable to an execution. * * * All property Of any public or municipal corporation” is exempt.
Under this section it is contended that the railroad franchise was sold; that the sale carried with it a right of action against the deféndant for the goods converted.
Upon the record it does not appear necessary to determine whether, under the above section, the franchise of a quasi public corporation is exempt from execution, levy, and sale. The marshal’s return recites a levy upon certain described “real estate.” “The line of railroad of the Alaska Home Railway, partially completed, extending from the town of Valdez, on Valdez Bay, to a point near Wortman, including the right of way, etc., and all franchises and privileges of said corporation.”
*410A corporation has its general franchise, the privilege to exist and do business as a corporation. It has particular franchises; for instance, the right in and over certain streets or lands, as those between Valdez and Wortman. With the passing of its general franchise, its existence would end, but the loss of its franchise in and over a particular line or portion of its line would not end its existence. A fair consideration of the language of the return limits the franchises and privileges claimed to have been levied upon to those of the company-in the particular portion of its line theretofore described. The general franchise of a corporation is not real estate; a particular franchise, the right to control and run trains over a certain line and collect tolls therefor, may partake of the nature of real property. The return of the marshal shows only a levy on real property and the sale of three parcels of real property.
Having reached this conclusion, it is not necessáry to- determine whether a sale of a corporation’s general franchise would carry with it any other property, right, or privilege.
The demurrer is sustained.